 



EXHIBIT 10.ac

OFFICE/WAREHOUSE LEASE

     THIS INDENTURE of lease, entered into this 5TH day of SEPTEMBER, 1997, by
and between LUTHERAN BROTHERHOOD, (A MINNESOTA CORPORATION) hereinafter referred
to as “Lessor”, and BIT 3 COMPUTER CORPORATION, A WHOLLY OWNED SUBSIDIARY OF SBS
TECHNOLOGIES. INC. (A NEW MEXICO CORPORATION) hereinafter referred to as
“Lessee”.

DEFINITIONS:

     “Premises” — That certain real property commonly described as OAKVIEW
BUSINESS CENTER, LOCATED AT 1284 CORPORATE CENTER DRIVE IN THE CITY OF EAGAN,
COUNTY OF DAKOTA AND STATE OF MINNESOTA containing approximately 85,600 square
feet and legally described on Exhibit “A” attached hereto and made a part
hereof, including all buildings and site improvements located thereon.

     “Building” — Those certain office/warehouse buildings containing
approximately 157,428 square feet commonly described as OAKVIEW BUSINESS CENTER
I LOCATED AT 1284 CORPORATE CENTER DRIVE AND OAKVIEW BUSINESS CENTER II LOCATED
AT 1325 EAGANDALE COURT, BOTH WITHIN THE CITY OF EAGAN, MINNESOTA.

     “Demised Premises” — That certain portion of the Premises located at 1284
CORPORATE CENTER DRIVE and designated as Bays 200 through                    ,
consisting of approximately 39,597 square feet (14,813 square feet office space
and 24,784 square feet of warehouse space), as measured from the outside walls
of the Demised Premises to the center of the partition wall, as shown on the
floor plan attached hereto as Exhibit “B” and made a part hereof. The Demised
Premises include a non-exclusive easement for access to common areas, as
hereinafter defined, and all licenses and easements appurtenant to the Demised
Premises.

     “Common Areas” — The term “common area” means the entire areas to be used
for the non-exclusive use by Lessee and other lessees in the Building,
including, but not limited to, corridors, lavatories, driveways, truck docks,
parking lots and landscaped areas. Subject to reasonable rules and regulations
promulgated by Lessor, the common areas are hereby made available to Lessee and
its employees, agents, customers, and invitees for reasonable use in common with
other lessees, their employees, agents, customers and invitees.

 



--------------------------------------------------------------------------------



 



WITNESSETH:

TERM:

1.     For and in consideration of the rents, additional rents, terms,
provisions and covenants herein contained, Lessor hereby lets, leases and
demises to Lessee the Demised Premises for the term of 60 months commencing on
the FIRST day of December, 1997 (sometimes called “the Commencement Date”),
subject to delays in delivery of the Demised Premises on account of changes made
by Lessee to the Plans as referenced in Exhibit D of the Lease, and expiring the
LAST day of NOVEMBER, 2002 (sometimes called “Expiration Date”), unless sooner
terminated as hereinafter provided. To the extent the Commencement Date is
delayed due to changes to the plans shown on Exhibit D made by the Lessee, the
Lessee agrees to extend the Expiration Date of the Lease by the same amount of
days that the Commencement Date was delayed, but in any event the Expiration
Date shall occur on the last day of a month.

BASE RENT:

2.     Lessor reserves and Lessee shall pay Lessor, a total rental of ONE
MILLION ONE HUNDRED SIXTY-SEVEN THOUSAND FOUR HUNDRED NINETY-TWO AND 00/100
Dollars ($1,167,492.00), payable in advance, in equal monthly installments of
(SEE ARTICLE 42) Dollars ($ SEE ARTICLE 42), commencing on the Commencement Date
and continuing on the first day of each and every month thereafter for the next
succeeding months during the balance of the term (sometimes called “Base Rent”).
In the event the Commencement Date falls on a date other than the first of a
month the rental for that month shall be prorated and adjusted accordingly.

ADDITIONAL RENT:

3.     Lessee shall pay to Lessor throughout the term of this Lease the
following:

     a.     Lessee shall pay a sum equal to FORTY-SIX AND 26/100 percent
(46.26%) of the Real Estate taxes. The term “Real Estate Taxes” shall mean all
real estate taxes, all assessments and any taxes in lieu thereof which may be
levied upon or assessed against the Premises of which the Demised Premises are a
part. Lessee, in addition to all other payments to Lessor by Lessee required
hereunder shall pay to Lessor, in each year during the term of this Lease and
any extension or renewal thereof, Lessee’s proportionate share of such real
estate taxes and assessments paid in the first instance by Lessor.

     Any tax year commencing during any lease year shall be deemed to correspond
to such lease year. In the event the taxing authorities include in such real
estate taxes and assessments the value of any improvements made by Lessee, or of
machinery, equipment, fixtures, inventory or other personal property or assets
of lessee, then Lessee shall pay all the taxes attributable to such items in
addition to its proportionate share of said aforementioned real estate taxes and
assessments. A photostatic copy of the tax statement submitted by Lessor to
Lessee shall be sufficient evidence of the amount of taxes and assessments
assessed or levied against the Premises of which the Demised Premises are a
part.

 



--------------------------------------------------------------------------------



 



     b.     A sum equal to TWENTY-FIVE AND 15/100 percent (25.15%) of the annual
aggregate operating expenses incurred by Lessor in the operation, maintenance
and repair of the Building. The term “Operating Expenses” shall include but not
be limited to maintenance, repair, replacement and care of all common area
lighting, common area plumbing, parking and landscaped areas, signs, snow
removal, non-structural repair and maintenance of the exterior of the Building,
insurance premiums, management fee, wages and fringe benefits of personnel
employed for such work, costs of equipment purchased and used for such purposes,
and the cost or portion thereof properly allocable to the Building (amortized
over such reasonable period as Lessor shall determine together with the interest
at the rate of TEN percent (10%) per annum on the unamortized balance) of any
capital improvements made to the Building by Lessor after the Base Year which
result in a reduction of Operating Expenses or made to the Building by Lessor
after the date of this Lease that are required under any governmental law or
regulation that was not applicable to the Building at the time it was
constructed. To the best of Lessor’s knowledge, the Demised Premises and
Building comply with all applicable governmental laws (excluding ADA, the
Americans with Disabilities Act of 1990) and further, to the best of Lessor’s
knowledge, the structural and exterior components of the Building are in
reasonably good condition. The following are expressly excluded from the term
“Operating Expenses”:



  1)   Any charge for depreciation of the Building or Demised Premises or any
equipment located thereon, and any interest or other financing charge.     2)  
All costs relating to activities for the solicitation and execution of leases of
space in the Building.     3)   All costs for which Lessee or any other tenant
of the Building is being charged other than pursuant to the operating expenses
clause set forth in this Lease or comparable operating expenses clauses.     4)
  The cost of any repair made by Lessor because of the total or partial
destruction of the Building or Demised Premises or the condemnation of a portion
of the Building or Demised Premises.     5)   The cost of any items for which
Lessor is reimbursed by insurance or otherwise compensated by parties other than
by tenants of the Building pursuant to an operating expense clause.     6)   Any
operating expense representing an amount paid to a related corporation, entity
or person which is in excess of the amount would be paid in the absence of such
relationship.     7)   The cost of alterations of space in the Building leased
to other tenants.

 



--------------------------------------------------------------------------------



 





  8)   Any projects Lessor undertakes to make Common Areas of the building
comply with ADA.

     c.     The payment of the sums set forth in this Article 3 shall be in
addition to the Base Rent payable pursuant to Article 2 of this Lease. All sums
due hereunder shall be due and payable within thirty (30) days of delivery of
written certification by Lessor setting forth the computation of the amount due
from Lessee. In the event the lease term shall begin or expire at any time
during the calendar year, the Lessee shall be responsible for his pro-rata share
of Additional Rent under subdivisions a. and b. during the Lease and/or
occupancy time.

     Prior to commencement of this Lease and prior to the commencement of each
calendar year thereafter commencing during the term of this Lease or any renewal
or extension thereof, Lessor may estimate for each calendar year (i) the total
amount of Real Estate Taxes; (ii) the total amount of Operating Expenses; (iii)
Lessee’s share of Real Estate Taxes for such calendar year; (iv) Lessee’s share
of Operating Expenses for such calendar year; and (v) the computation of the
annual and monthly rental payable during such calendar year as a result of
increases or decreases in Lessee’s share of Real Estate Taxes, and Operating
Expenses. Said estimates will be in writing and will be delivered or mailed to
Lessee.

     The amount of Lessee’s share of Real Estate Taxes, and Operating Expenses
for each calendar year, so estimated, shall be payable as Additional Rent, in
equal monthly installments, in advance, on the first day of each month during
such calendar year at the option of Lessor. In the event that such estimate is
delivered to Lessee before the first day of January of such calendar year, said
amount, so estimated, shall be payable as additional rent in equal monthly
installments, in advance on the first day of each month during such calendar
year. In the event that such estimate is delivered to Lessee after the first day
of January of such calendar year, said amount, so estimated, shall be payable as
additional rent in equal monthly installments, in advance, on the first day of
each month over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year.

     Upon completion of each calendar year during the term of this Lease or any
renewal or extension thereof, Lessor shall cause its accountants to determine
the actual amount of the Real Estate Taxes, and Operating Expenses payable in
such calendar year and Lessee’s share thereof and deliver a written
certification of the amounts thereof to Lessee. If Lessee has underpaid its
share of Real Estate Taxes, or Operating Expenses for such calendar year, Lessee
shall pay the balance of its share of same within ten (10) days after the
receipt of such statement. If Lessee has overpaid its share of Real Estate
Taxes, or Operating Expenses for such calendar year, Lessor shall either (i)
refund such excess, or (ii) credit such excess against the most current monthly
installment or installments due Lessor for its estimate of Lessee’s share of
Real Estate Taxes, and Operating Expenses for the next following calendar year.
A prorata adjustment shall be made for a fractional calendar year occurring
during the term of this Lease or any renewal or extension thereof

 



--------------------------------------------------------------------------------



 



based upon the number of days of the term of the Lease during said calendar year
as compared to three hundred sixty-five (365) days and all additional sums
payable by Lessee or credits due Lessee as a result of the provisions of this
Article 3 shall be adjusted accordingly.

COVENANT TO PAY RENT:

4.     The covenants of Lessee to pay the Base Rent and the Additional Rent are
each independent of any other covenant, condition, provision or agreement
contained in this Lease. All rents are payable to Lessor at:

WELSH COMPANIES, INC.
CM 9660, ST. PAUL, MINNESOTA 55170-9660

UTILITIES:

5.     Lessor shall provide mains and conduits to supply water, gas, electricity
and sanitary sewage to the Premises. Lessee shall pay, when due, all charges for
sewer usage or rental, garbage, disposal, refuse removal, water, electricity,
gas, fuel oil, L.P. gas, telephone and/or other utility services or energy
source furnished to the Demised Premises during the term of this Lease, or any
renewal or extension thereof. If Lessor elects to furnish any of the foregoing
utility services or other services furnished or caused to be furnished to
Lessee, then the rate charged by Lessor shall not exceed the rate Lessee would
be required to pay to a utility company or service company furnishing any of the
foregoing utilities or services. The charges thereof shall be deemed additional
rent in accordance with Article 3.

CARE AND REPAIR OF DEMISED PREMISES:

6.     Lessee shall, at all times throughout the term of this Lease, including
renewals and extensions, and at its sole expense, keep and maintain the Demised
Premises in a clean, safe, sanitary and reasonably good condition and in
compliance with all applicable laws, codes, ordinances, rules and regulations.
Lessee’s obligations hereunder shall include but not be limited to the
maintenance, repair and replacement, if necessary, of heating, air conditioning
fixtures*, equipment, and systems, all lighting and plumbing fixtures and
equipment, fixtures, motors and machinery, all interior walls, partitions, doors
and windows, including the regular painting thereof, all exterior entrances,
windows, doors and docks and the replacement of all broken glass. When used in
this provision, the term “repairs” shall include replacements or renewals when
necessary, and all such repairs made by the Lessee shall be equal in quality and
class to the original work. The Lessee shall keep and maintain all portions of
the Demised Premises and the sidewalk and areas adjoining the same in a clean
and orderly condition.

     If Lessee fails, refuses or neglects to maintain or repair the Demised
Premises as required in this Lease after notice shall have been given Lessee, in
accordance with Article 33 of this Lease, Lessor may make such repairs without
liability to Lessee for any

 



--------------------------------------------------------------------------------



 



loss or damage that may accrue to Lessee’s merchandise, fixtures or other
property or to Lessee’s business by reason thereof, and upon completion thereof,
Lessee shall pay to Lessor all costs plus 15% for overhead incurred by Lessor in
making such repairs upon presentation to Lessee of bill therefor.

     Lessor shall repair, at its expense, the structural portions of the
Building, provided however where structural repairs are required to be made by
reason of the acts of Lessee, the costs thereof shall be borne by Lessee and
payable by Lessee to Lessor upon demand.

     The Lessor shall be responsible for all outside maintenance of the Demised
Premises, including grounds and parking areas. All such maintenance which is the
responsibility of the Lessor shall be provided as reasonably necessary to the
comfortable use and occupancy of Demised Premises during business hours, except
Saturdays, Sundays and holidays, upon the condition that the Lessor shall not be
liable for damages for failure to do so due to causes beyond its control.

     If Lessor fails, refuses or neglects to perform outside maintenance of the
Demised Premises as required in this Lease after notice shall have been given to
Lessor in accordance with Article 33 of this Lease, Lessee may perform such
maintenance without liability to Lessor for any loss or damage that may accrue
by reason thereof (excepting gross negligence and willful misconduct of Lessee),
and upon completion thereof, Lessor shall pay to Lessee all reasonable costs
plus 10% for overhead incurred by Lessee in performing such maintenance upon
presentation to Lessor of a bill therefor.

     *     The Lessor will be responsible for a semi-annual inspection and
servicing of the heating, ventilating and air conditioning (HVAC) components as
part of the Operating Expenses for the Building. The Lessee will be responsible
for repairs and replacements outside of Lessor’s semi-annual preventative
maintenance. Lessor will also service and certify the existing HVAC components
are in good working condition as of the Commencement of the Lease. The Lessor
will be responsible for any repairs or replacements of any faulty HVAC
components through June 30, 1998.

SIGNS:

7.     Any sign, lettering, picture, notice or advertisement installed on or in
any part of the Premises and visible from the exterior of the Building, or
visible from exterior of the Demised Premises, shall be approved and installed
by Lessor at Lessee’s expense. In the event of a violation of the foregoing by
Lessee, Lessor may remove the same without any liability and may charge the
expense incurred by such removal to Lessee.

ALTERATIONS, INSTALLATION, FIXTURES:

8.     Except as hereinafter provided, Lessee shall not make any alteration,
additions, or improvements in or to the Demised Premises or add, disturb or in
any way change any plumbing or wiring therein without the prior written consent
of the Lessor. In the event alterations are required by any governmental agency
by reason of the use and occupancy

 



--------------------------------------------------------------------------------



 



of the Demised Premises by Lessee, Lessee shall make such alterations at its own
cost and expense after first obtaining Lessor’s approval of plans and
specifications therefor and furnishing such indemnification as Lessor may
reasonably require against liens, costs, damages and expenses arising out of
such alterations. Alterations or additions by Lessee must be built in compliance
with all laws, ordinances and governmental regulations affecting the Premises
and Lessee shall warrant to Lessor that all such alterations, additions, or
improvements shall be in strict compliance with all relevant laws, ordinances,
governmental regulations, and insurance requirements. Construction of such
alterations or additions shall commence only upon Lessee obtaining and
exhibiting to Lessor the requisite approvals, licenses and permits and
indemnification against liens. All alterations, installations, physical
additions or improvements to the Demised Premises made by Lessee shall at once
become the property of Lessor and shall be surrendered to Lessor upon the
termination of this Lease; provided, however, this clause shall not apply to
movable equipment, trade fixtures or furniture owned by Lessee which may be
removed by Lessee at the end of the term of this lease if Lessee is not then in
default.

POSSESSION:

9.     Except as hereinafter provided lessor shall deliver possession of the
Demised Premises to Lessee in the condition required by Article 43 of this Lease
on or before November 1, 1997 (the “Delivery Date”) for the purpose of
installing and moving in Lessee’s equipment and trade fixtures within the
Demised Premises (“Lessee’s Work”). Lessee shall have a period of one full
calendar month beginning on the Delivery Date within which to complete Lessee’s
Work (“Lessee’s Work Period”), but delivery of possession prior to or later than
such Delivery Date shall postpone the Expiration Date by an equal number of
days. If, for example, the Delivery Date falls on November 3, 1997, Lessee’s
Work Period shall end on December 31, 1997. The Commencement Date and the
rentals herein reserved shall commence on the later of the first day of the
month following the end of Lessee’s Work Period, or December 1, 1997. Any
occupancy of the Demised Premises by Lessee prior to the beginning of the term
shall in all respects be the same as that of a Lessee under this Lease, except
that Lessee shall have no obligation to pay rent prior to the Commencement Date.
Lessor shall have no responsibility or liability for loss or damages to
fixtures, facilities or equipment or installed or left on the Demised Premises.

SECURITY AND DAMAGE DEPOSIT:

10.     INTENTIONALLY DELETED

USE:

11.     The Demised Premises shall be used and occupied by Lessee solely for the
purposes of office, warehouse, distribution and manufacturing so long as such
use is in compliance with all applicable laws, ordinances and governmental
regulations affecting the Building and Premises. The Demised Premises shall not
be used in such manner that,

 



--------------------------------------------------------------------------------



 



in accordance with any requirement of law or of any public authority, Lessor
shall be obliged on account of the purpose or manner of said use to make any
addition or alteration to or in the Building. The Demised Premises shall not be
used in any manner which will increase the rates required to be paid for public
liability or for fire and extended coverage insurance covering the Premises.
Lessee shall occupy the Demised Premises, conduct its business and control its
agents, employees, invitees and visitors in such a way as is lawful, and
reputable and will not permit or create any nuisance, noise, odor, or otherwise
interfere with, annoy or disturb any other tenant in the Building in its normal
business operations or Lessor in its management of the Building. Lessee’s use of
the Demised Premises shall conform to all the Lessor’s rules and regulations as
shown on Exhibit C to the Lease relating to the use of the Premises. Outside
storage on the Premises of any type of equipment, property or materials owned or
used on the Premise by Lessee or its customers and suppliers shall not be
permitted.

ACCESS TO DEMISED PREMISES:

12.     The Lessee agrees to permit the Lessor and the authorized
representatives of the Lessor to enter the Demised Premises upon at least
twenty-four (24) hours notice to Lessee, except in the event of an emergency,
during usual business hours for the purpose of inspecting the same and making
any necessary repairs to the Demised Premises and performing any work therein
that may be necessary to comply with any laws, ordinances, rules, regulations or
requirements of any public authority or of the Board of Fire Underwriters or any
similar body or that the Lessor may deem necessary to prevent waste or
deterioration in connection with the Demised Premises. Nothing herein shall
imply any duty upon the part of the Lessor to do any such work which, under any
provision of this Lease, the Lessee may be required to perform and the
performance thereof by the Lessor shall not constitute a waiver of the Lessee’s
default in failing to perform the same. The Lessor may, during the progress of
any work in the Demised Premises, keep and store upon the Demised Premises all
necessary materials, tools and equipment. The Lessor shall not in any event be
liable for reasonable inconvenience, annoyance, disturbance, loss of business,
or other damage of the Lessee by reason of making repairs or the performance of
any work in the Demised Premises, or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof and
the obligations of the Lessee under this Lease shall not thereby be affected in
any manner whatsoever.

     Lessor reserves the right to enter upon the Demised Premises at any time in
the event of an emergency and at reasonable hours to exhibit the Demised
Premises to prospective purchasers or others; and upon at least twenty-four
(24) hours prior notice to Lessee to exhibit the Demised Premises to prospective
Lessees and to the display “For Lease” or similar signs on windows or doors in
the Demised Premises during the last NINETY (90) days of the term of this Lease,
all without hindrance or molestation by Lessee.

 



--------------------------------------------------------------------------------



 



EMINENT DOMAIN:

13.     In the event of any eminent domain or condemnation proceeding or private
sale in lieu thereof in respect to the Premises during the term thereof, the
following provisions shall apply:

     a.     If the whole of the Premises shall be acquired or condemned by
eminent domain for any public or quasi-public use or purpose, then the term of
this Lease shall cease and terminate as of the date possession shall be taken in
such proceeding and all rentals shall be paid up to that date.

     b.     If any part constituting less than the whole of the Premises shall
be acquired or condemned as aforesaid, and in the event that such partial taking
or condemnation shall materially affect the Demised Premises so as to render the
Demised Premises unsuitable for the business of the Lessee, in the reasonable
opinion of Lessor, then the term of this Lease shall cease and terminate as of
the date possession shall be taken by the condemning authority and rent shall be
paid to the date of such termination.

     In the event of a partial taking or condemnation of the Premises which
shall not materially affect the Demised Premises so as to render the Demised
Premises unsuitable for the business of the Lessee, in the reasonable opinion of
the Lessor, this Lease shall continue in full force and effect but with a
proportionate abatement of the Base Rent and Additional Rent based on the
portion, if any, of the Demised Premises taken. Lessor reserves the right, at
its option, to restore the Building and the Demised Premises to substantially
the same condition as they were prior to such condemnation. In such event,
Lessor shall give written notice to Lessee, within thirty (30) days following
the date possession shall be taken by the condemning authority, of Lessor’s
intention to restore. Upon Lessor’s notice of election to restore, Lessor shall
commence restoration and shall restore the Building and the Demised Premises
with reasonable promptness, subject to delays beyond Lessor’s control and delays
in the making of condemnation or sale proceeds adjustments by Lessor; and Lessee
shall have no right to terminate this Lease except as herein provided. Upon
completion of such restoration, the rent shall be adjusted based upon the
portion, if any, of the Demised Premises restored.

     c.     In the event of any condemnation or taking as aforesaid, whether
whole or partial, the Lessee shall not be entitled to any part of the award paid
for such condemnation and Lessor is to receive the full amount of such award,
the Lessee hereby expressly waiving any right to claim to any part thereof.

     d.     Although all damages in the event of any condemnation shall belong
to the Lessor whether such damages are awarded as compensation for diminution in
value of the leasehold or to the fee of the Demised Premises, Lessee shall have
the right to claim and recover from the condemning authority, but not from
Lessor, such compensation as may be separately awarded or recoverable by Lessee
in Lessee’s own right on account of any and all damage to Lessee’s business by
reason of the condemnation and for or on account of any cost or loss to which
Lessee might be put in removing Lessee’s merchandise, furniture, fixtures,
leasehold improvements and equipment. However, Lessee shall have no claim
against Lessor or make any claim with the condemning

 



--------------------------------------------------------------------------------



 



authority for the loss of its leasehold estate, any unexpired term or loss of
any possible renewal or extension of said lease or loss of any possible value of
said lease, any unexpired term renewal or extension of said Lease.

DAMAGE OR DESTRUCTION:

14.     In the event of any damage or destruction to the Premises by fire or
other cause during the term hereof, the following provisions shall apply:

     a.     If the Building is damaged by fire or any other cause to such extent
that the cost of restoration will equal or exceed thirty percent (30%) of the
replacement value of the Building (exclusive of foundations) just prior to the
occurrence of the damage, then Lessor or Lessee may, no later than the sixtieth
(60th) day following the damage, give written notice to the other of its
election to terminate this Lease.

     b.     INTENTIONALLY DELETED

     c.     If the cost of restoration shall amount to less than thirty percent
(30%) of said replacement value of the Building, or if, despite the cost,
neither Lessor nor Lessee has elected to terminate this Lease, Lessor shall
restore the Building and the Demised Premises with reasonable promptness,
subject to delays beyond Lessor’s control and delays in the making of insurance
adjustments by Lessor; and Lessor shall not be responsible for restoring or
repairing leasehold improvements of the Lessee.

     d.     In the event of either of the elections to terminate, this Lease
shall be deemed to terminate on the date of the receipt of the notice of
election and all rents shall be paid up to that date. Lessee shall have no claim
against Lessor for the value of any unexpired term of this Lease.

     e.     In any case where damage to the Building shall materially affect the
Demised Premises so as to render them unsuitable in whole or in part for the
purposes for which they are demised hereunder, then, unless such destruction was
wholly or partially caused by the negligence or breach of the terms of this
Lease by Lessee, its employees, contractors or licensees, a portion of the rent
based upon the amount of the extent which the Demised Premises are rendered
unsuitable shall be abated until repaired or restored. If the destruction or
damage was wholly or partially caused by negligence or breach of the terms of
this Lease by Lessee as aforesaid and if Lessor shall elect to rebuild, the rent
shall not abate and the Lessee shall remain liable for the same.

CASUALTY INSURANCE:

15.     a. Lessor shall at all times during the term of this Lease, at its
expense, maintain a policy or policies of insurance with premiums paid in
advance issued by an insurance company licensed to do business in the State of
Minnesota insuring the Building against loss or damage by fire, explosion or
other insurance hazards and contingencies for the full replacement value,
provided that Lessor shall not be obligated to insure any furniture,

 



--------------------------------------------------------------------------------



 



equipment, machinery, goods or supplies not covered by this Lease which Lessee
may bring upon the Demised Premises or any additional improvements which Lessee
may construct or install on the Demised Premises.

     b.     Lessee shall not carry any stock of goods or do anything in or about
the Demised Premises which will in any way impair or invalidate the obligation
of the insurer under any policy of insurance required by this Lease.

     c.     Lessor hereby waives and releases all claims, liability and causes
of action against Lessee and its agents, servants and employees for loss or
damage to, or destruction of, the Premises or any portion thereof, including the
buildings and other improvements situated thereon, resulting from fire,
explosion and other perils included in standard extended coverage insurance,
whether caused by the negligence of any of said persons or otherwise. Likewise,
Lessee hereby waives and releases all claims, liabilities and causes of action
against Lessor and its agents, servants and employees for loss or damage to, or
destruction of, any of the improvements, fixtures, equipment, supplies,
merchandise and other property, whether that of Lessee or of others in, upon or
about the Premises resulting from fire, explosion or the other perils included
in standard extended coverage insurance, whether caused by the negligence of any
of said persons or otherwise. The waiver shall remain in force whether or not
the Lessee’s insurer shall consent thereto.

     d.     In the event that the use of the Demised Premises by Lessee
increases the premium rate for insurance carried by Lessor on the improvements
of which the Demised Premises are a part, Lessee shall pay Lessor, upon demand,
the amount of such premium increase. If Lessee installs any electrical equipment
that overloads the power lines to the building or its wiring, Lessee shall, at
its own expense, make whatever changes are necessary to comply with the
requirements of the insurance underwriter, insurance rating bureau and
governmental authorities having jurisdiction.

PUBLIC LIABILITY INSURANCE:

16.     Lessee shall during the term hereof, keep in full force and effect at
its expense a policy or policies of public liability insurance with respect to
the Demised Premises and the business of Lessee, on terms with companies
approved in writing by Lessor, in which both Lessee and Lessor shall be covered
by being named as insured parties under reasonable limits of liability not less
than: $500,000 for injury/death to any one person; $1,000,000 for injury/death
to more than one person, and $500,000 with respect to damage to property. Such
policy or policies shall provide that ten (10) days written notice must be given
to Lessor prior to cancellation thereof. Lessee shall furnish evidence
satisfactory to Lessor at the time this Lease is executed that such coverage is
in full force and effect.

 



--------------------------------------------------------------------------------



 



DEFAULT OF LESSEE:

17.     a. In the event of any failure of Lessee to pay any rental due hereunder
within ten (10) days after the same shall be due, or any failure to perform any
other of the terms, conditions or covenants of this Lease to be observed or
performed by Lessee for more than thirty (30) days after written notice of such
failure shall have been given to Lessee, or if Lessee or an agent of Lessee
shall falsify any report required to be furnished to Lessor pursuant to the
terms of this Lease, or if Lessee or any guarantor of this Lease shall become
bankrupt or insolvent, or file any debtor proceedings or any person shall take
or have against Lessee or any guarantor of this Lease in any court pursuant to
any statute either of the United States or of any state a petition in bankruptcy
or insolvency or for reorganization or for the appointment of a receiver or
trustee of all or a portion of Lessee’s or any such guarantor’s property, or if
Lessee or any such guarantor makes an assignment for the benefit of creditors,
or petitions for or enters into an arrangement, or if Lessee shall abandon the
Demised Premises or suffer this Lease to be taken under any writ of execution,
then in any such event Lessee shall be in default hereunder, and Lessor, in
addition to their rights or remedies it may have, shall have the immediate right
of re-entry and may remove all persons and property from the Demised Premises
and such property may be removed and stored in a public warehouse or elsewhere
at the cost of, and for the account of Lessee, as provided in Minnesota Statutes
Chapter 566.

     b.     Should Lessor elect to re-enter the Demises Premises, as herein
provided, or should it take possession of the Demised Premises pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may from time to time, without terminating this
Lease, make such alterations and repairs as may be necessary in order to relet
the Demised Premises, and relet the Demised Premises or any part thereof upon
such term or terms (which may be for a term extending beyond the term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Lessor in its sole discretion may deem advisable. Upon each such reletting all
rentals received by the Lessor from such reletting shall be applied first to the
payment of any indebtedness other than rent due hereunder from Lessee to Lessor;
second, to the payment of any costs and expenses of such reletting, including
brokerage fees and attorney’s fees and costs of such alterations and repairs;
third, to the payment of the rent due and unpaid payment of future rent as the
same may become due and payable hereunder. If such rentals received from such
reletting during any month be less than that to be paid during that month by
Lessee hereunder, Lessee, upon demand, shall pay any such deficiency to Lessor.
No such re-entry or taking possession of the Demised Premises by Lessor shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention be given to Lessee or unless the termination thereof be
decreed by a court of competent jurisdiction. Notwithstanding any such reletting
without termination, Lessor may at any time after such re-entry and reletting
elect to terminate this Lease for any such breach, in addition to any other
remedies it may have, it may recover from Lessee all damages it may incur by
reason of such breach, including the cost of recovering the Demised Premises,
reasonable attorney’s fees, and including the worth at the time of such
termination of the excess, if any, of the amount of rent and charges equivalent
to rent reserved in this Lease for the remainder of the stated

 



--------------------------------------------------------------------------------



 



term over the then reasonable rental value of the Demised Premises for the
remainder of the stated term, all of which amounts shall be immediately due and
payable from Lessee to Lessor.

     c.     Lessor may, at its option, instead of exercising any other rights or
remedies available to it in this Lease or otherwise by law, statute or equity,
spend such money as is reasonably necessary to cure any default of Lessee herein
and the amount so spent, and costs incurred, including attorney’s fees in curing
such default, shall be paid by Lessee, as additional rent, upon demand.

     d.     In the event suit shall be brought for recovery of possession of the
Demised Premises, for the recovery of rent or any other amount due under the
provisions of this Lease, or because of the breach of any other covenant herein
contained on the part of Lessee to be kept or performed, and a breach shall be
established, Lessee shall pay to Lessor all expenses incurred therefor,
including a reasonable attorney’s fee, together with interest on all such
expenses at the rate of ten percent (10%) per annum from the date of such breach
of the covenants of this Lease.

     e.     INTENTIONALLY DELETED

     f.     No remedy herein or elsewhere in this Lease or otherwise by law,
statute or equity, conferred upon or reserved to Lessor or Lessee shall be
exclusive of any other remedy, but shall be cumulative, and may be exercised
from time to time and as often as the occasion may arise.

17.1 In the event of any failure of Lessor to perform any of the terms,
conditions or covenants of this Lease to be observed or performed by Lessor for
more than thirty (30) days after written notice of such failure shall have been
given to Lessor, then in any event, Lessor shall be in default hereunder, and
Lessee may, in addition to exercising any other rights or remedies available to
it in this Lease or otherwise by law, statute or equity, spend such money as is
reasonably necessary to cure any default of Lessor herein and the amount so
spent, and costs incurred, including attorneys fees in curing such default,
shall be paid by Lessor to Lessee upon written demand. Upon completion of any
such work by Lessee and payment by Lessor of the same, Lessor shall be deemed to
have cured such default.

COVENANTS TO HOLD HARMLESS:

18.     Unless the liability for damage or loss is caused by the gross
negligence or intentional act of Lessor, its agents or employees, Lessee shall
hold harmless Lessor from any liability for damages to any person or property in
or upon the Building or Demised Premises, and to the person and the property of
Lessee and its employees and all other persons in the Building at its or their
invitation or sufferance, and from all damages resulting from Lessee’s failure
to perform the covenants of this Lease. All property kept, maintained or stored
on the Demised Premises shall be so kept, maintained or stored at the sole risk
of Lessee. Lessee agrees to pay all sums of money in respect of any labor,

 



--------------------------------------------------------------------------------



 



service, materials, supplies or equipment furnished or alleged to have been
furnished to Lessee in or about the Premises, and not furnished on order of
Lessor, which may be secured by any Mechanic’s Materialmen’s or other lien to be
discharged at the time performance of any obligation secured thereby matures,
provided that Lessee may contest such lien, but if such lien is reduced to final
judgment and if such judgment or process thereon is not stayed, or if stayed and
said stay expires, then and in each such event, Lessee shall forthwith pay and
discharge said judgment. Lessor shall have the right to post and maintain on the
Demised Premises, notices of non-responsibility under the laws of the State of
Minnesota.

NON-LIABILITY:

19.     Subject to the terms and conditions of Article 14 hereof, Lessor shall
not be liable for damage to any property of Lessee or of others located on the
Premises, nor for the loss of or damage to any property of Lessee or of others
by theft or otherwise. Lessor shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the Premises or from
the pipes, appliances, or plumbing works or from the roof, street or subsurface
or from any other place or by dampness or by any such damage caused by other
Lessees or persons in the Premises, occupants of adjacent property, of the
buildings, or the public or caused by operations in construction of any private,
public or quasi-public work. Lessor shall not be liable for any latent defect in
the Demised Premises. All property of Lessee kept or stored on the Demised
Premises shall be so kept or stored at the risk of Lessee only and Lessee shall
hold Lessor harmless from any claims arising out of damage to the same,
including subrogation claims by Lessee’s insurance carrier.

SUBORDINATION:

20.     This Lease shall be subordinated to any mortgages that may not exist or
that may hereafter be placed upon the Demised Premises and to any and all
advances made thereunder, and to the interest upon the indebtedness evidenced by
such mortgages, and to all renewals, replacements and extensions thereof. In the
event of execution by Lessor after the date of this Lease of any such mortgage,
renewal, replacement or extension, Lessee agrees to execute a subordination
agreement with the holder thereof which agreement shall provide that:

     a.     Such holder shall not disturb the possession and other rights of
Lessee under this Lease so long as Lessee is not in default hereunder,

     b.     In the event of acquisition of title to the Demised Premises by such
holder, such holder shall accept the Lessee as Lessee of the Demised Premises
under the terms and conditions of this Lease and shall perform all the
obligations of Lessor hereunder, and

     c.     The Lessee shall recognize such holder as Lessor hereunder.

 



--------------------------------------------------------------------------------



 



     Lessee shall, upon receipt of a request from Lessor therefor, execute and
deliver to Lessor or to any proposed holder of a mortgage or trust deed or to
any proposed purchaser of the Premises, a certificate in recordable form,
certifying that this Lease is in full force and effect, and that there are no
offsets against rent nor defenses to Lessee’s performance under this Lease, or
setting forth any such offsets or defenses claimed by Lessee as the case may be.

ASSIGNMENT OR SUBLETTING: See Article 47

21.     Lessee agrees to use and occupy the Demised Premises throughout the
entire term hereof for the purpose of purposes herein specified and for no other
purposes, in the manner and to substantially the extent now intended, and not to
transfer or assign this Lease or sublet said Demised Premises, or any part
thereof, whether by voluntary act, operation of law, or otherwise, without
obtaining the prior written consent of Lessor in each instance. Lessee shall
seek such consent of Lessor by a written request therefor, setting forth such
information as Lessor may deem necessary. Lessor agrees not to withhold consent
unreasonably. Consent by Lessor to any assignment of this Lease or to any
subletting of the Demised Premises shall not be a waiver of Lessor’s rights
under this Article as to any subsequent assignment or subletting. Lessor’s
rights to assign this Lease are and shall remain unqualified. No such assignment
or subleasing shall relieve the Lessee from any of Lessee’s obligations in this
Lease contained, nor shall any assignment or sublease or other transfer of this
Lease be effective unless the assignee, sublessee or transferee shall at the
time of such assignment, sublease or transfer, assume in writing for the benefit
of Lessor, its successors or assigns, all of the terms, covenants and conditions
of this Lease thereafter to be performed by Lessee and shall agree in writing to
be bound thereby.

ATTORNMENT:

22.     In the event of a sale or assignment of Lessor’s interest, in the
Premises, or the Building in which the Demised Premises are located, or this
Lease, or if the Premises come into custody or possession of a mortgagee or any
other party whether because of a mortgage foreclosure, or otherwise, Lessee
shall attorn to such assignee or other party and recognize such party as Lessor
hereunder; provided, however, Lessee’s peaceable possession will not be
disturbed so long as Lessee faithfully performs its obligations under this
Lease. Lessee shall execute, on demand, any attornment agreement required by any
such party to be executed, containing such provisions and such other provisions
as such party may require.

NOVATION IN THE EVENT OF SALE:

23.     In the event of the sale of the Demised Premises, Lessor shall be and
hereby is relieved of all of the covenants and obligations created hereby
accruing from and after the date of sale, and such sale shall result
automatically in the purchaser assuming and

 



--------------------------------------------------------------------------------



 



agreeing to carry out all the covenants and obligations of Lessor herein.
Notwithstanding the foregoing provisions of this Article, Lessor, in the event
of a sale of the Demised Premises, shall cause to be included in this agreement
of sale and purchase a covenant whereby the purchase of the Demised Premises
assumes and agrees to carry out all of the covenants and obligations of Lessor
herein.

     The Lessee agrees at any time and from time to time upon not less than ten
(10) days prior written request by the Lessor to execute, acknowledge and
deliver to the Lessor a statement in writing certifying that this Lease is
unmodified and in full force and effect as modified and stating the
modifications, and the dates to which the basic rent and other charges have been
paid in advance, if any, it being intended that any such statement delivered
pursuant to this paragraph may be relied upon by any prospective purchaser of
the fee or mortgagee or assignee of any mortgage upon the fee of the Demised
Premises.

SUCCESSORS AND ASSIGNS:

24.     The terms, covenants and conditions hereof shall be binding upon and
inure to the successors and assigns of the parties hereto.

REMOVAL OF FIXTURES:

25.     INTENTIONALLY DELETED

QUIET ENJOYMENT:

26.     Lessor warrants that it has full right to execute and to perform this
Lease and to grant the estate demised, and that Lessee, upon payment of the
rents and other amounts due and the performance of all the terms, conditions,
covenant and agreements on Lessee’s part to be observed and performed under this
Lease, may peaceably and quietly enjoy the Demised Premises for the business
uses permitted hereunder, subject, nevertheless, to the terms and conditions of
this Lease.

RECORDING:

27.     Lessee shall not record this Lease without the written consent of
Lessor. However, upon the request of either party hereto, the other party shall
join in the execution of the Memorandum lease for the purposes of recordation.
Said Memorandum lease shall describe the parties, the Demised Premises and the
term of the Lease and shall incorporate this Lease by reference. This Article 27
shall not be construed to limit Lessor’s right to file this Lease under
Article 22 of this Lease.

OVERDUE PAYMENTS:

28.     All monies due under this Lease from Lessee to Lessor shall be due on
demand, unless otherwise specified and if not paid within ten (10) days of when
due, shall result in

 



--------------------------------------------------------------------------------



 



the imposition of a service charge for such late payment in the amount of five
percent (5%) of the amount due.

SURRENDER:

29.     On the Expiration Date or upon the termination hereof upon a day other
than the Expiration Date, Lessee shall peaceably surrender the Demised Premises
broom-clean in good order, condition and repair, reasonable wear and tear only
excepted. On or before the Expiration Date or upon termination of this Lease on
a day other than the Expiration Date, Lessee shall, at its expense, remove all
trade fixtures, personal property and equipment and signs from the Demised
Premises and any property not removed shall be deemed to have been abandoned.
Any damage caused in the removal of such items shall be repaired by Lessee and
at its expense. All alterations, additions, improvements and fixtures (other
than trade fixtures) which shall have been made or installed by Lessor or Lessee
upon the Demised Premises and all floor covering so installed shall remain upon
and be surrendered with the Demised Premises as a part thereof, without
disturbance, molestation or injury, and without charge, at the expiration of
termination of this Lease. If the Demised Premises are not surrendered on the
Expiration Date or the date of termination, Lessee shall indemnify Lessor
against loss or liability, claims, without limitation, made by any succeeding
Lessee founded on such delay. Lessee shall promptly surrender all keys for the
Demised Premises to Lessor at the place then fixed for payment of rent and shall
inform Lessor of combinations of any locks and safes on the Demised Premises.

HOLDING OVER:

30.     In the event of a holding over by Lessee after expiration or termination
of this Lease without the consent in writing of Lessor, Lessee shall be deemed a
Lessee at sufferance and shall pay rent for such occupancy at the rate of one
hundred fifty (150%) percent of the last-current aggregate Base and Additional
Rent, prorated for the entire holdover period, plus all attorney’s fees and
expenses incurred by Lessor in enforcing its rights hereunder, plus any other
damages occasioned by such holding over. Except as otherwise agreed, any holding
over with the written consent of Lessor shall constitute Lessee a month-to-month
lessee.

ABANDONMENT:

31.     In the event Lessee shall remove its fixtures, equipment or machinery or
shall vacate the Demised Premises or any part thereof prior to the Expiration
Date of this Lease, or shall discontinue or suspend the operation of its
business conducted on the Demised Premises for a period of more than thirty
(30) consecutive days (except during any time when the Demised Premises may be
rendered untenantable by reason of fire or other casualty), and the Lessee has
simultaneously defaulted on any other terms of the Lease, then in any such event
Lessee shall be deemed to have abandoned the Demised Premises and Lessee shall
be in default under the terms of this Lease.

 



--------------------------------------------------------------------------------



 



CONSENTS BY LESSOR:

32.     Whenever provision is made under this Lease for Lessee securing the
consent or approval by Lessor, such consent or approval shall only be in
writing.

NOTICES:

33.     Any notice required or permitted under this Lease shall be deemed
sufficiently given or secured if sent by registered or certified return receipt
mail to Lessee at 1284 Corporate Center Drive, Suite 200, Eagan, MN 55121 with a
copy to:



  Bit 3 Computer Corporation
c/o SBS Technologies, Inc.
2400 Louisiana Boulevard NE
AFC Building
Albuquerque NM 87110-4316
ATTN: Jim Dixon (or current CFO)

and:



  Bit 3 Computer Corporation
c/o SBS Technologies, Inc.
2265 Camino Vida Roble
Carlsbad CA 92009
ATTN: Steve Cooper (or current President)

and to Lessor at:



  Lutheran Brotherhood
625 Fourth Avenue, Suite 1400
Minneapolis, MN 55415
Attn: R.E. Asset Management

and either party may by like written notice at any time designate a different
address to which notices shall subsequently be sent or rent to be paid.

RULES AND REGULATIONS:

34.     Lessee shall observe and comply with the rules and regulations as set
forth in Exhibit C, on written notice to Lessee for the safety, care and
cleanliness of the Building.

INTENT OF PARTIES:

35.     Except as otherwise provided herein, the Lessee covenants and agrees
that if it shall any time fail to pay any such cost or expense, or fail to take
out, pay for, maintain or deliver any of the insurance policies above required,
or fail to make any other payment or perform any other act on its part to be
made or performed as in this Lease provided, then the Lessor may, but shall not
be obligated so to do, and without notice to or demand upon the Lessee and
without waiving or releasing the Lessee from any obligations of the

 



--------------------------------------------------------------------------------



 



Lessee in this Lease contained, pay any such cost or expense, effect any such
insurance coverage and pay premiums therefor, and may make any other payment or
perform any other act on the part of the Lessee to be made and performed as in
this Lease provided, in such manner and to such extent as the Lessor may deem
desirable, and in exercising any such right, to also pay all necessary and
incidental costs and expenses, employ counsel and incur and pay reasonable
attorneys’ fees. All sums so paid by Lessor and all necessary and incidental
costs and expenses in connection with the performance of any such act by the
Lessor, together with interest thereon at the rate of ten percent (10%) per
annum from the date of making of such expenditure, by Lessor, shall be deemed
additional rent hereunder, and shall be payable to Lessor on demand. Lessee
covenants to pay any such sum or sums with interest as aforesaid and the Lessor
shall have the same rights and remedies in the event of the nonpayment thereof
by Lessee as in the case of default by Lessee in the payment of the Base Rent
payable under this Lease.

GENERAL:

36.     The Lease does not create the relationship of principal agent or of
partnership or of joint venture or of any association between Lessor and Lessee,
the sole relationship between the parties hereto being that of Lessor and
Lessee.

     No waiver of any default of Lessee hereunder shall be implied from any
omission by Lessor to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Lessor shall not then be
construed as a waiver of a subsequent breach of the same covenant, term or
condition. The consent to or approval by Lessor of any act by Lessee requiring
Lessor’s consent or approval shall not waive or render unnecessary Lessor’s
consent to or approval of any subsequent similar act by Lessee shall be
construed to be both a covenant and a condition. No action required or permitted
to be taken by or on behalf of Lessor under the terms or provisions of this
Lease shall be deemed to constitute an eviction or disturbance of Lessee’s
possession of the Demised Premises. All preliminary negotiations are merged into
and incorporated in this Lease. The laws of the State of Minnesota shall govern
the validity, performance and enforcement of this Lease.

     a.     This Lease and the exhibits, if any, attached hereto and forming a
part hereof, constitute the entire agreement between Lessor and Lessee affecting
the Demised Premises and there are no other agreements, subsequent alteration,
amendment, change or addition to this Lease shall be binding upon Lessor or
Lessee unless reduced to writing and executed in the same form and manner in
which this Lease is executed.

     b.     If any agreement, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such agreement, covenant or condition to persons or circumstances other than
those as to which it is held invalid or unenforceable,

 



--------------------------------------------------------------------------------



 



shall not be affected thereby and each agreement, covenant or condition of this
Lease shall be valid and be enforced to the fullest extent permitted by law.

HAZARDOUS MATERIAL: See Article 48

37.     a. The Demised Premises hereby leased shall be used by and/or at the
sufferance of Lessee only for the purpose set forth in Article 11 above and for
no other purposes. Lessee shall not use or permit the use of the Demised
Premises in any manner that will tend to create waste or a nuisance, or will
tend to unreasonably disturb other Lessees in the Building or the Premises.
Lessee, its employees and all person visiting or doing business with Lessee in
the Demised Premises shall be bound by and shall observe the reasonable rules
and regulations made by Lessor relating to the Demised Premises, the Building or
the Premises of which notice in writing shall be given to the Lessee, and all
such rules and regulations shall be deemed to be incorporated into and form a
part of this Lease.

     b.     Lessee covenants through the Lease Term, at Lessee’s sole cost and
expense, promptly to comply with all laws and ordinances and the orders, rules
and regulations and requirements of all federal, state and municipal governments
and appropriate departments, commission, boards, and officers thereof, and the
orders, rules and regulations of the Board of Fire Underwriters where the
Demised Premises are situated, or any other body now or hereafter as well as
extraordinary, and whether or not the same require structural repairs or
alterations, which may be applicable to the Demised Premises, or the use or
manner of use of the Demised Premises. Lessee will likewise observe and comply
with the requirements of all policies of public liability, fire and all other
policies of insurance at any time in force with respect to the building and
improvements on the Demised Premises and the equipment thereof.

CAPTIONS:

38.     The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent or any provision thereof.

ATTACHMENTS:

39.     See also rider attached hereto and made a part hereof containing
articles 42 through 49 inclusive as well as Exhibits A through F, inclusive,
which Exhibits are attached hereto and made a part hereof.

      Exhibit   Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Exhibit A   Legal Description Exhibit B   Demised Premises Exhibit C   Building
Rules and Regulations Exhibit D   Improvements Exhibit E   Sign Criteria
Exhibit F   Guarantee of Lease

 



--------------------------------------------------------------------------------



 



SUBMISSION:

40.     Submission of this instrument to Lessee or proposed Lessee or his agents
or attorneys for examination, review, consideration or signature does not
constitute or imply an offer to lease reservation of space, or option to lease,
and this instrument shall have no binding legal effect until execution hereof by
both Lessor/Owner and Lessee or its agents.

REPRESENTATION:

41.     It is agreed and understood that Brian Doyle and Todd McGinley, agent or
broker with Welsh Companies, Inc. is representing Lutheran Brotherhood, Lessor,
and Scott Frederiksen, agent or broker with Welsh Companies, Inc., is
representing Bit 3 Computer Corporation, a wholly owned subsidiary of SBS
Technologies, Inc., Lessee.

IN WITNESS WHEREOF, the Lessor and the Lessee have caused these presents to be
executed in form and manner sufficient to bind them at law, as of the day and
year first above written.

      Lessee:   Lessor: Bit 3 Computer Corporation,   Lutheran Brotherhood a
wholly owned subsidiary of   (a Minnesota corporation) SBS Technologies, Inc. (a
New Mexico corporation)    

              /s/ Philip M. Vukovic        

--------------------------------------------------------------------------------

        By:   Philip M. Vukovic 9/22/97   By:   /s/ Clifford W. Habeck    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Clifford W. Habeck Its:   President   Its:   Vice President    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

STATE OF MINNESOTA

COUNTY OF HENNEPIN ss.:

On this 22nd day of September, 1997, personally came before me, a Notary Public
within and for said County, Philip M. Vukovic and                     , to me
well known to be the same persons described in and who executed the foregoing
instrument, and acknowledged that they executed the same as their free act and
deed.

            /s/ Janet Day      

--------------------------------------------------------------------------------

      Notary Public       My commission expires: 1/31/00      

--------------------------------------------------------------------------------

  [NOTARY SEAL]        

 



--------------------------------------------------------------------------------



 



STATE OF MINNESOTA

COUNTY OF HENNEPIN ss.:

On this 23rd day of September, 1997, personally came before me, a Notary Public
within and for said County, Clifford W. Habeck and      , to me well known to be
the same persons described in and who executed the foregoing instrument, and
acknowledged that they executed the same as their free act and deed.

            /s/ Alice P Hertel      

--------------------------------------------------------------------------------

      Notary Public       My commission expires: January 31, 2000      

--------------------------------------------------------------------------------

[NOTARY SEAL]        

 



--------------------------------------------------------------------------------



 



RIDER TO LEASE
DATED SEPTEMBER 5, 1997
BY AND BETWEEN
LUTHERAN BROTHERHOOD, A MINNESOTA CORPORATION, AS LESSOR AND BIT 3
COMPUTER CORPORATION, A WHOLLY OWNED SUBSIDIARY OF SBS TECHNOLOGIES, INC., A
NEW MEXICO CORPORATION, AS LESSEE

ARTICLE 42 — BASE RENT

     The following is hereby added to and made a part of Article 2, Base Rent,
and Article 3, Additional Rent of this Lease:

                    Period   Net Monthly Rent   Total Period Base Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

November 1, 1997 through and including October 31, 2000   $ 18,469.00     $
664,884.00   November 1, 2000 through and including October 31, 2002   $
20,942.00     $ 502,608.00    
TOTAL BASE RENT
          $ 1,167,492.00  

ARTICLE 43 — IMPROVEMENTS

     Lessor shall fit-up the Demised Premises as set forth in Exhibit D. Lessor
is under no obligation to make any structural or other alterations, decoration,
additions or improvements in or to the Demised Premises except as expressly set
forth in Exhibit D. By taking occupancy of the Demised Premises, Lessee shall be
deemed to have acknowledged that Lessor has completed all of its obligations for
improvements to the Demised Premises, subject to the following. Promptly
following substantial completion, as determined by Lessor, representatives of
Lessor and Lessee shall inspect the Demised Premises and jointly prepare a punch
list of incomplete and defective items. Such punch list shall be signed by both
parties and Lessor shall diligently pursue completion of its punch list items.
Lessee shall also have thirty (30) days after the Commencement Date to notify
Lessor of any additional items it has identified that constitute defects in
construction and materials related to the improvements and Lessor shall also
repair such items, except in circumstances in which the defect was caused by or
resulted from the use or damage to the Demised Premises by Lessee. Lessor shall
also be responsible for repair of any structural latent defects not reasonably
discoverable upon diligent inspection by Lessee, to the extent that the Lessee
notifies Lessor thereof within one (1) year after the Commencement Date.

ARTICLE 44 — FIRST OPPORTUNITY TO LEASE

     A.     So long as there is no uncured default by Lessee then existing under
the Lease, Lessee shall have the first right of refusal to lease 32,197 square
feet currently demised as Suite 100 or the 13,822 square feet currently demised
as Suite 300 in their entirety (the “First Opportunity to Lease”).

 



--------------------------------------------------------------------------------



 



     B.     Upon notification in writing by Lessor that such space is available,
Lessee shall have five (5) business days in which to elect in writing so to
lease such space in which event the lease for same shall commence not more than
thirty (30) days after such space becomes vacant and shall be coterminous with
this Lease and shall be at the Base Rent then in affect under the Lease, unless
otherwise agreed upon.

     C.     In the event Lessee declines or fails to elect so to lease such
space, then the First Opportunity to Lease hereby granted shall automatically
terminate and shall thereafter be null and void as to such space.

     D.     It is understood that this First Opportunity to Lease shall not be
construed to prevent any lessee in the Building from extending or renewing its
lease.

     E.     The First Opportunity to Lease hereby granted is personal to Lessee
and Guarantor (as defined in Exhibit “F”) and is not transferable; in the event
of any assignment or subletting under this Lease, this First Opportunity to
Lease shall automatically terminate and shall thereafter be null and void.

ARTICLE 45 — OPTION TO EXTEND

     A.     So long as there is no uncured default by Lessee then existing under
the Lease, Lessee shall have the option to extend the Term of this Lease
(hereinafter, the “Option”) for one consecutive period of twenty-four (24) to
thirty-six (36) months upon the same terms and conditions, except for the
Monthly Base Rent shall be $20,623.44 and upon the following further terms and
conditions.

     B.     Lessee shall exercise said Option only by giving written notice to
Lessor of its intent to extend not less than nine (9) months prior to such
termination date.

     C.     It is understood and agreed that this Option is personal to Lessee
and Guarantor (as defined in Exhibit “F”) and is not transferable; in the event
of any assignment or subleasing of any or all of the Demised Premises said
Option shall be null and void.

ARTICLE 46 — OPTION TO TERMINATE

     A.     So long as there is no uncured default by Lessee then existing under
the Lease, Lessee shall have the one time option to terminate the Term of this
Lease (hereinafter, the “Option to Terminate”) at the end of the thirty-sixth
(36th) month of the lease term and upon the following further terms and
conditions.

     B.     Lessee can exercise said Option to Terminate only by giving written
notice to Lessor not later than nine (9) months prior to said termination date.
Said notice to Lessor must be accompanied by a termination fee in the amount of
$233,292.25 in certified funds.

     C.     It is understood and agreed that this Option to Terminate is
personal to Lessee and Guarantor (as defined in Exhibit “F”), and is not
transferable; in the event of any

 



--------------------------------------------------------------------------------



 



assignment or subleasing of any or all of the Demised Premises said Option to
Terminate shall be null and void.

ARTICLE 47 — ASSIGNMENT & SUBLETTING

     Any consent required for assignment or subletting shall not be unreasonably
withheld nor delayed by Lessor. Lessor will have no recapture rights and Lessee
and Guarantor (as defined in Exhibit “F”) shall retain any and all profits.
Lessee and Guarantor (as defined in Exhibit “F”) shall have the right to sublet
or assign to a parent or, subsidiary or affiliate of equal or greater net worth
throughout the lease term, without the Lessor’s consent. In the event of a
subletting or assignment, Lessee and Guarantor (as defined in Exhibit “F”) shall
remain fully responsible for the performance of all obligations hereunder
throughout the term of the Lease.

ARTICLE 48 — HAZARDOUS MATERIALS

     To the best of Lessor’s knowledge, there are no Hazardous Substances
presently located in, on or under the real property commonly described as
Oakview Business Center I and II (the “Property”) and such knowledge is based
solely on the Phase I report currently in Lessee’s possession prepared by Nova
Environmental Services and dated November 16, 1995. The term “Hazardous
Substances” as used in this Lease shall mean pollutants, contaminants, toxic or
hazardous wastes, or any other substances, the removal of which is required or
the use of which is restricted, prohibited or penalized by and “Environmental
Law”, which term shall mean any federal, state or local law or ordinance
relating to pollution or protection of the environment. Lessee hereby agrees
that (i) no activity will be conducted on the Demised Premises that will produce
any Hazardous Substance, except for such activities that are part of the
ordinary course of Lessee’s business activities (the “Permitted Activities”)
provided said Permitted Activities are conducted in accordance with all
Environmental Laws and have been approved in advance in writing by Lessor;
(ii) the Demised Premises will not be used in any manner for the storage of any
Hazardous Substances except for the temporary storage of such materials that are
used in the ordinary course of Lessee’s business (the “Permitted Material”)
provided such Permitted Materials are properly stored in a manner and location
meeting all Environmental Laws and approved in advance in writing by Lessor;
(iii) no portion of the Demised Premises will be used as a landfill or a dump;
(iv) Lessee will not install any underground tanks of any type; (v) Lessee will
not allow any surface or subsurface conditions to exist or to come into
existence that constitute, or with the passage of time may constitute, a public
or private nuisance; (vi) Lessee will not permit any Hazardous Substances to be
brought onto the Demised Premises, except for the Permitted Materials described
above, and if so brought or found located thereon the same shall be immediately
removed, with proper disposal, and all required cleanup procedures shall be
diligently undertaken pursuant to all Environmental Laws. If at any time during
or after the term of this Lease, the Demised Premises is found to be so
contaminated, or subject to said conditions, solely by action or inaction of
Lessee, its agents, employees, contractors or invitees, Lessee agrees to defend,
indemnify and hold Lessor harmless from all claims, demands, actions,
liabilities, costs, expenses, damages and obligations or any nature arising from
or as a result of the use of the Demised Premises by Lessee. The foregoing
indemnification shall survive the termination or

 



--------------------------------------------------------------------------------



 



expiration of this Lease, but the foregoing indemnification shall not apply to
(a) any action or inaction of Lessor, its agents, employees, contractors or
other third parties acting at the direction of or with the permission of Lessor;
or (b) Hazardous Substances originating on property not owned by Lessor adjacent
to the Property; or (c) any action or inaction of any other Lessee of the
Property.

     Lessor shall indemnify, defend and hold Lessee harmless from and against
any and all loss, damage, expense or cost, including all attorney’s fees
incurred in connection with the defense of any court action or administrative
proceeding against the Lessee, arising out of Lessor’s breach of any of the
terms set forth in this Article 48. This Article shall survive the expiration or
termination of this Lease for the benefit of Lessee and any successors and
assigns of this Lease.

ARTICLE 49 — ADA

     Lessee shall be responsible for ADA requirements and regulations within the
Demised Premises. The Lessor shall be responsible for ADA requirements and
regulations for all non-tenant spaces and common areas of the Building.

      Lessee:   Lessor: Bit 3 Computer Corporation,
a wholly owned subsidiary of   Lutheran Brotherhood SBS Technologies, Inc.   (a
Minnesota corporation) (a New Mexico corporation)    

              By:   /s/ Philip M. Vukovic   By:   /s/ Clifford W. Habeck    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Clifford Habeck               Its:   President 9/22/97   Its:   Vice
President    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

EXHIBIT “B”

[FLOOR PLAN]

Exhibit C
Building Rules and Regulations

     l.     Any sign, lettering, picture, notice, or advertisement installed on
or in any part of the Premises and visible from the exterior of the Premises
shall be installed at Lessee’s sole cost and expense, and in such manner,
character, and style as Lessor may approve in advance in writing. In the event
of a violation of the foregoing by Lessee, Lessor may remove the same without
any liability and may charge the expense incurred by such removal to Lessee.

 



--------------------------------------------------------------------------------



 



     2.     No awning or other projection shall be attached to the outside walls
of the Office-Warehouse Complex. No curtains, blinds, shades, or screens visible
from the exterior of the Premises shall be attached to or hung in, or used in
connection with any window or door of the Premises without the prior written
consent of Landlord. Such curtains, blinds, shades, screens, or other fixtures
must be of a quality, type, design, and color and attached in the manner
approved in advance by Lessor.

     3.     Lessee, its servants, employees, customers, invitees, and guests
shall not obstruct sidewalks, entrances, passages, corridors, vestibules, or
halls in and about the Office-Warehouse Complex which are used in common with
other tenants and their servants, employees, customers, guests and invitees, and
which are not a part of the Premises of Lessee.

     4.     Lessee shall not make excessive noises, cause disturbances or
vibrations, or use or operate any electrical or mechanical devices that emit
excessive sound or other waves or disturbances or create obnoxious odors, any of
which may be offensive to the other tenants and occupants of the
Office-Warehouse Complex.

     5.     Lessee assumes full responsibility for protecting its space from
theft, robbery, and pilferage; which includes keeping doors locked and other
means of entry to the Premises closed and secured after normal business hours.

     6.     In no event shall Lessee bring into the Office-Warehouse Complex
inflammables, such as gasoline, kerosene, naptha, and benzine, or explosives or
any other article of intrinsically dangerous nature. If, by reason of the
failure of Lessee to comply with the provisions of this subparagraph, any
insurance premium for all or any part of the Office-Warehouse Complex shall at
any time be increased, Lessee shall be required to make immediate payment of the
whole of the increased insurance premiums.

     7.     The water and wash closets, drinking fountains and other plumbing
fixtures shall not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, coffee grounds, or other
substances shall be thrown therein. All damages resulting from any misuse of the
fixtures shall be borne by the Lessee who, or in whose servants, employees,
agents, visitors, or licensees, shall have caused the same. No person shall
waste water by interfering or tampering with the faucets or otherwise.

     8.     Lessee shall keep the Premises at a temperature sufficiently high to
prevent freezing of water in pipes and fixtures.

     9.     The outside areas immediately adjoining the Premises shall be kept
clean by Tenant and Tenant shall not place or permit any obstructions or
merchandise in such areas.

     10.     The use of parking shall be subject to reasonable regulations as
Landlord may promulgate from time to time uniformly to all lessees. Lessee
agrees that it will not use more than its prescribed number of stalls at any one
time, and will not use or permit the

 



--------------------------------------------------------------------------------



 



use by its employees of the parking area for the overnight storage of
automobiles or other vehicles. There will not be any assigned exclusive parking
spaces available to any tenant of the building except with prior, written
consent of the Lessor.

     11.     Lessee and its servants, employees, agents, visitors, and licensees
shall observe faithfully and comply strictly with the foregoing rules and
regulations and such other and further appropriate rules and regulations as
Landlord or its agent may from time to time adopt. Lessor shall give written
notice of any additional rules and regulations.

     12.     Lessor reserves the right at any time and from time to time as
reasonably necessary to rescind, alter, or waive, in whole or in part, any of
these Rules and Regulations when it is deemed necessary, desirable, or proper,
in Lessor’s reasonable judgment, for its best interest or for the best interest
of the tenants of the Office-Warehouse Complex.

EXHIBIT D



I.   DEFINITIONS

     “Lessee’s Improvement Allowance” means $350,000.00

     “Lessor’s Improvements” means all improvements, alterations and
installations shown in the Plans.

     “Plans” means the plans and specifications for the Lessor’s Improvements to
be completed in the Demised Premises by Lessor, a copy of which is attached
hereto.

     “Price” means the bid or quotation for Lessor’s Improvements submitted by
Lessor to Lessee and approved by Lessee as adjusted pursuant to Article IV.



II.   CONSTRUCTION OF LESSOR’S IMPROVEMENTS

     A.     Lessor shall be fully responsible for all matters that must be
accomplished to perform, furnish and completely install the Lessor’s
Improvements (in operating condition to manufacturer’s specifications, if
applicable) in accordance with provisions herein and in the Lease. Lessor shall
use its best efforts to complete Lessor’s Improvements on or before October 31,
1997. Lessor’s obligations hereunder shall include furnishing all labor,
materials and equipment; filing plans and other required documentation with the
proper governmental authorities; demolishing all existing improvements as
necessary; securing all necessary permits; supervising all details of
construction; obtaining the certificate of occupancy; engaging and supervising
all contractors and subcontractors; removing debris from the Demised Premises
caused by Lessor’s trades; obtaining insurance coverage, and providing utility
and building services. Lessee shall have the right to inspect Lessor’s
Improvements as they are being installed and to require Lessor to correct, at
Lessor’s expense, any aspect of lessor’s

 



--------------------------------------------------------------------------------



 



Improvements that have not been installed in compliance with the Plans or agreed
upon changes.

     B.     Lessee shall not be liable for any injury to persons (including
death) or damage to property within the building during performance of Lessor’s
Improvement work, unless caused by the active negligence or willful misconduct
of Lessee, its employees, agents, or contractors. Lessor will indemnify and save
Lessee harmless from, and defend it against any such liability, and any costs or
charges (including reasonable attorney’s fees and court costs) which Lessee may
incur on account of any such injury, death or damage. Lessor shall carry
commercial general liability insurance which shall include coverage of the
foregoing contractual liability.

     C.     Lessee shall not be responsible for any expenses relating to
abatement with respect to any existing Hazardous Substances (as defined in
Article 48) in the Demised Premises.



III.   PRICING LESSOR’S IMPROVEMENTS

     A.     Lessor shall obtain competitive bids for Lessor’s Improvements,
including bids from one fully licensed, bonded and insured general contractor
selected by Lessee. (Subsequent changes shall be priced in accordance with
Article IV below.)

     B.     Lessor will submit all bids obtained for Lessor’s Work to Lessee
with an indication of Lessor’s intent to contract with a particular general
contractor. Lessee will have five (5) days in which to provide Lessor with
written notice objecting to Lessor’s decision, and in the event such objection
is made, Lessee shall indicate the basis of such objection. In the event Lessor
and Lessee cannot agree to a resolution within five (5) days following Lessee’s
notice of objection, Lessee will be required to notify Lessor that either Lessor
may proceed and Lessee will waive such objection, or that Lessee has elected to
contract for all of Lessor’s work and Lessor will provide Lessee with payment of
Lessor’s Improvement Allowance upon completion of the work as evidenced by paid
invoices accompanied by lien waivers from Lessee’s contractor. In the event
Lessee elects the latter option, Lessee will be bound by the same terms and
conditions of Exhibit D to Lessor, as if Lessor had performed the work.



IV.   CHANGES

     A.     From time to time, Lessee may make changes to the Plans or request
changes to Lessor’s Improvements already installed.

     B.     Within five (5) business days after Lessee notifies Lessor of the
change or request thereof, Lessor shall submit to Lessee in writing an analysis
of the additional charges or savings involved, and the period of time, if any,
that the change will materially and adversely affect the completion of Lessor’s
Improvements. If the additional construction costs resulting from changes
approved by Lessee cause the Price to exceed the Lessee’s Improvement Allowance,
Lessee shall pay the excess as provided in Article

 



--------------------------------------------------------------------------------



 



V. In the event such changes delay the Commencement Date, the Expiration Date of
the Lease will be extended by the same amount of days that the Commencement Date
was delayed, but in any event the Expiration Date shall occur on the last day of
a month.

     C.     If Lessee shall fail to approve in writing the proposal made by
Lessor pursuant to Paragraph B above within three (3) business days following
receipt thereof, the same shall be deemed disapproved in all respects by Lessee
and Lessor shall not make the change. If Lessee approves in writing the
additional charges or savings, if any, Lessor shall cause the approved changes
to be made. All savings or additional charges shall be substantiated to Lessee’s
reasonable satisfaction.



V.   PAYMENT OF THE PRICE

     A.     Lessor and Lessee shall pay the Price as follows:

     (1)  If the price does not exceed Lessee’s Improvement Allowance, Lessor
shall pay all of the Price. Any unused allowance shall be amortized using five
(5%) percent annual interest rate and the lesser of sixty (60) monthly payments
or the remaining lease term and applied as a credit to reduce the monthly Base
Rent under the Lease.

     (2)  If the Price exceeds Lessee’s Improvement Allowance, Lessee shall pay,
subject to any reasonable retainage based on the punch list, the excess within
ten (10) days after completion and receipt of written certification by Lessor’s
architect that Lessor’s Improvements have been completed in compliance with the
provisions of the Lease, including this Exhibit D. Lessor agrees that acceptance
of final payment is a waiver and release of Lessee from any further claims under
this Exhibit D.

     (3)  Lessor shall, or shall cause its general contractor to pay everyone
who has worked on Lessor’s Improvements the full amount due each under its
respective contract with Lessor or its general contractor.

     (4)  Lessor shall maintain a reasonable accounting of all costs of the
improvements which will be submitted to the Lessee at the completion of the work
and the Lessee will have the right, with prior written notice to Lessor, to
review the progress or the work and costs at the offices of the general
contractor.

EXHIBIT E

SIGN CRITERIA

OAKVIEW BUSINESS CENTER
1284 CORPORATE CENTER DRIVE
1325 EAGANDALE COURT
EAGAN, MN 55121

 



--------------------------------------------------------------------------------



 



1.     TENANT IDENTIFICATION SIGNAGE: Tenant will be allowed a maximum of 15
individual letters to be mounted on a solid colored sign band, color to match
the accent color on the building. Letters shall be a maximum 12” height, be
white in color, and be Helvetica or Optima type style.

2.     FRONT DOOR SIGN: Tenant will be allowed to install one 2’ x 4’ sign to
the right side of the primary entrance door. Size and style of type used for
tenant name and address may be at tenant’s discretion. Field color of sign panel
shall match the accent color band on the building and lettering shall be white.

3.     MONUMENT SIGN: Tenant shall be allowed to install one line of type on the
monument sign facing Corporate Center Drive. Lettering shall match the type
style and color used for Office Plan and shall be no larger than 4” height.

4.     DOCK SIGNS: Tenant identification signs will be allowed above each
overhead dock or drive in door and on one walk-in man door. Sign placards shall
be a maximum 8” high x 24” long, be the same color as the accent color on the
building, have maximum 4” white lettering, and shall be glued to the building.
Signage mounted directly to the man door shall be maximum 2” high white vinyl
lettering.

5.     No signage may be erected until a scaled layout has been approved by the
Lessor.

6.     All letters and signage shall be non-illuminated.

EXHIBIT F

GUARANTY OF LEASE

1.     GUARANTY

     SBS Technologies, Inc., a New Mexico corporation, (“Guarantor”), whose
address is 2400 Louisiana Boulevard NE, Albuquerque, New Mexico, 87110, as a
material inducement to and in consideration of Lutheran Brotherhood (“Lessor”)
entering into a written lease (the “Lease”) with Bit 3 Computer Corporation
(“Lessee”), dated the same date as this Guaranty, unconditionally guarantees and
promises to and for the benefit of Lessor that Lessee shall perform the
provisions of the Lease that Lessee is to perform. If, at any time, default
shall be made by Lessee in the performance or observance of any of the terms,
covenants or conditions in the Lease contained on the Lessee’s part to be kept,
performed or observed, the Guarantor will keep, perform and observe the same, as
the case may be, in place and stead of the Lessee.

     If the Lease shall be renewed, or its term extended, or if the Lessee holds
over beyond the term of the Lease, the obligations hereunder of Guarantor shall
extend and apply with respect to the full and faithful performance and
observance of all of the covenants, terms, and conditions of the Lease and of
any such modification thereof.

 



--------------------------------------------------------------------------------



 



2.     INDEPENDENT OBLIGATIONS

     If there is more than one guarantor, Guarantor’s obligations are joint and
several with those of any other guarantor and are independent of Lessee’s
obligations. A separate action may be brought or prosecuted against the
Guarantor whether the actions brought or prosecuted against any other Guarantor
or Lessee, or all, or whether any other Guarantor or Lessee, or all, are joined
in the action.

3.     CHANGES TO LEASE

     The provisions of the Lease may be changed by written agreement between
Lessor and Lessee at any time, with the consent of Guarantor. This Guaranty
shall guarantee the performance of the Lease as changed. Assignment of the Lease
(as may be permitted by the Lease) shall not affect this Guaranty.

4.     SECURITY FOR LESSEE’S PERFORMANCE

     The obligations of the Guarantor hereunder shall not be released by
Lessor’s receipt, application or release of security given for Lessee’s
performance and observance of covenants and conditions in the Lease; nor by any
modification of such Lease, but in case of any such modification, the liability
of Guarantor shall be deemed modified in accordance with the terms of such
modification of the Lease.

5.     LESSEE’S ABILITY TO PERFORM

     Guarantor assumes full responsibility for keeping fully informed of the
financial condition of Lessee and all other circumstances affecting Lessee’s
ability to perform its obligations to Lessor, and agrees that Lessor shall have
no duty to report to any Guarantor any information which Lessor receives about
Lessee’s financial condition or any circumstances bearing on Lessee’s ability to
perform.

6.     DELAY

     This Guaranty shall not be affected by Lessor’s failure or delay to enforce
any of its rights.

7.     NOTICE OF LESSEE DEFAULT

     Lessor agrees to give Guarantor ten (10) days written notice of any breach
or default by Lessee, which notice shall be deemed delivered twenty-four (24)
hours after the same is deposited in the United States mail, postage prepaid,
addressed to Guarantor at the address set forth above.

8.     DEFAULT

     If Lessee defaults under the Lease, Lessor may proceed immediately against
Guarantor or Lessee, or both, subject to any existing cure period Lessee is
entitled to under the Lease or Lessor may enforce against Guarantor or Lessee,
or both, any rights that it has under the Lease, or pursuant to applicable laws,
but if Lessor chooses to proceed against both, such proceeding need not be
simultaneous but can be against Guarantor after proceeding against Lessee or
vice versa. If the lease terminates and

 



--------------------------------------------------------------------------------



 



Lessor has any rights it can enforce against Lessee after termination, Lessor
can enforce those rights against Guarantor without giving previous notice to
Lessee or Guarantor, or without making any demand on either of them.

9.     WAIVER OF DEFENSES

     Guarantor hereby waives the right to require Lessor to (a) proceed against
Lessee (except as otherwise provided herein); (b) proceed against or exhaust any
security that Lessor holds from Lessee; or (c) pursue any other remedy in
Lessor’s power. Until all of Lessee’s obligations to Lessor have been discharged
in full, Guarantor has no right to subrogation against Lessee. Guarantor waives
its right to enforce any remedies that Lessor now has, or later may have,
against Lessee. Guarantor waives any right to participate in any security now or
later held by Lessor. Guarantor waives all presentments, protests, notices of
protest, notices of dishonor and notices of acceptance of this Guaranty, and
except as otherwise provided herein waives all notice of the existence,
creation, or incurring of the new or additional obligations.

     The liability of Guarantor hereunder shall in no way be affected by (a) the
release or discharge of the Lessee in any bankruptcy, receivership or other
proceedings; (b) the impairment, limitation or modification of the liability of
Lessee or the estate of Lessee in bankruptcy, or of any remedy for the
enforcement of Lessee’s said liability under the Lease, resulting from the
operation of any present or future provision of the bankruptcy laws or other
statutes or from the decisions of any court; (c) the rejection or disaffirmance
of the Lease in any proceeding; (d) the assignment or transfer of the Lease by
Lessee; (e) any disability or other defense of Lessee; or (f) the cessation from
any cause whatsoever of the liability of Lessee.

10.     ATTORNEY’S FEES

     If Lessor is required to enforce Guarantor’s obligations by legal
proceeding, Guarantor shall pay to Lessor all costs incurred, including, without
limitation, reasonable attorneys’ fees and costs of suits.

11.     ASSIGNMENT

     This Guaranty may be assigned and/or pledged without Guarantor’s prior
consent and shall inure to the benefit of any successor in interest of Lessor.
Guarantor’s obligations under this Guaranty shall be binding on Guarantor’s
successors and legal representatives.

12.     SEVERABILITY

     The enforceability, invalidity or illegality of any provision shall not
render the other provisions unenforceable, invalid or illegal.

13.     STATE LAW

     The Lease and this Guaranty shall be governed by the laws of the State of
Minnesota.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has hereunto set his hand this 19th day
of Sept, 1997.

      Guarantor: SBS TECHNOLOGIES, INC. (a New Mexico corporation)       By:  
/s/ Steve Cooper    

--------------------------------------------------------------------------------

Its:   President & COO    

--------------------------------------------------------------------------------

    STATE OF CA )   ) ss. COUNTY OF SAN DIEGO )

On this the 19th day of Sept, 1997, before me, Julie Ann Shannon, the
undersigned notary Public, personally appeared Steve Cooper, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument, and acknowledged that he executed
it.

WITNESS my hand and official seal.

  /s/ Julie Ann Shannon

--------------------------------------------------------------------------------

Notary Public

[NOTARY PUBLIC SEAL]

 